Title: From George Washington to William Heath, 23 February 1781
From: Washington, George
To: Heath, William


                        

                            
                            Dear Sir
                            Head Quarters New Windsor 23rd Feby 1781
                        
                        In a letter of the 18th I hinted to you that the detachment which was then forming might be five or six Weeks
                            absent from this post—possibly it may be longer, and advance us into a season when the enemy, if they are in force and
                            circumstances at New York, may endeavour to avail themselves of our weakness.
                        To provide against this, I have as you are already informed, wrote pressingly for the Recruits of
                            Massachusetts Bay—Rhode Island &c.—to be hastened to the Army. I shall direct the commanding Officers of the
                            Militia of Ulster—Orange and Dutchess to have their Men in readiness to repair to West point upon the first Alarm, and the
                            firing of the Beacons. I would have you make the same request to those of West Chester.
                        Independent of this, I shall request Govr Livingston to have the Jersey Militia properly arranged and held in
                            readiness to oppose any invasion of that State, by the way of Elizabeth Town &ca—And I earnestly request that your
                            disposition for defending the several Works at and in the Vicinity of West point may be perfect, and so arranged, as that
                            no confusion may take place, or delay happen, if we should be suddenly called on. Let every Work have water and provision
                            in it, and the commanding Officer of each informed of his duty, and the part that is expected of him.
                        Besides these, let the Officer commanding the Water Guards be directed to use the utmost vigilance, and
                            instructed to obtain the best intelligence he can of the movements at New York. The Officers commanding at Stony and
                            Verplanks Points must be ordered to defend those posts to the last extrimity. The Beacons upon Butter-Hill and the
                            Mountain opposite the Village of Fishkill, should be examined, and put in order to fire at a moments warning.
                        Providing for and giving security to the different Works you will consider as the great objects of your
                            attention. Every other consideration is secondary and must yeild to them—for which reason I think you had best further
                            reduce the command upon the lines to a patrol of 50 Men under an active Captain. I am Dear Sir Yr most obt Servt
                        
                            Go: Washington
                        
                        
                            The application to the Militia of West Chester may be delayed awhile as perhaps it would indicate to
                                the enemy too immediately & too strongly our apprehensions.
                        

                    